163 Ga. App. 372 (1982)
294 S.E.2d 587
SHOFFEITT
v.
THE STATE.
63898.
Court of Appeals of Georgia.
Decided September 8, 1982.
Martin W. Welch, for appellant.
Jeff C. Wayne, District Attorney, for appellee.
POPE, Judge.
Johnny Lee Shoffeitt appeals his convictions of driving under the influence of intoxicating liquor (DUI) and operating a motor vehicle without effective insurance. He enumerates as error the trial court's failure to direct a verdict of acquittal at the close of the state's case and also at the close of all the evidence. Held:
The evidence showed that on November 18, 1978 Deputy Sheriff Sims was dispatched to the scene of an accident on Cavenders Creek Road in Lumpkin County. Upon his arrival at the scene he observed the defendant being examined by a medical technician. Defendant had lacerations on his forehead and appeared somewhat shaken up and disoriented. He had a strong odor of alcoholic beverage on his breath. *373 When asked if anyone else was with him, defendant twice responded that he was by himself. The defendant's pickup truck was located some twenty to forty feet off the road, having met a pine tree head-on. There was a large quantity of alcoholic beverage in the cab of the pickup. Following his transport to the hospital for treatment, defendant fell asleep and began to snore loudly.
Defendant testified that he was a passenger in the truck and that a friend of his was driving. He admitted that he was not properly insured. He stated that he had consumed approximately eleven beers during the course of the evening preceding the accident and that his friend did not drink because of an ulcer. The friend purportedly lived about 500 feet from the scene of the accident. Defendant also stated that he fell asleep prior to the accident and did not remember anything until awaking in the hospital the next day. The friend did not testify, and defendant conceded that he had not spoken to the friend about the accident for the nearly two years preceding trial.
The evidence in this case did not demand a verdict of acquittal and was altogether sufficient for any rational trier of fact to have found defendant guilty of the crimes charged beyond a reasonable doubt. Felchlin v. State, 159 Ga. App. 120 (2) (282 SE2d 743) (1981); Stephens v. State, 127 Ga. App. 416 (193 SE2d 870) (1972). See generally Bethay v. State, 235 Ga. 371 (1) (219 SE2d 743) (1975).
Judgment affirmed. Deen, P. J., and Sognier, J., concur.